United States Court of Appeals
                     For the First Circuit

No. 16-2023

      RACHEL CULLINANE, JACQUELINE NÚÑEZ, ELIZABETH SCHAUL,
          and ROSS MCDONAGH, on behalf of themselves and
                  all others similarly situated,

                     Plaintiffs, Appellants,

                               v.

                    UBER TECHNOLOGIES, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.



     Matthew W.H. Wessler, with whom Matthew Spurlock, Gupta
Wessler PLLC, John Roddy, Elizabeth Ryan, and Bailey & Glasser LLP
were on brief, for appellants.
     S. Elaine McChesney, with whom Lawrence T. Stanley, Jr.,
Emma D. Hall, and Morgan, Lewis & Bockius LLP were on brief, for
appellee.
     Jennifer D. Bennett, Public Justice, P.C., Jonathan D.
Selbin, Jason L. Lichtman, Andrew R. Kaufman, Lieff Cabraser
Heimann & Bernstein, LLP, Jahan Sagafi, Paul W. Mollica, Outten &
Golden LLP, Stuart Rossman, and National Consumer Law Center, on
brief for amicus curiae Public Justice P.C., and National Consumer
Law Center in support of appellants.
     Ben Robbins, Martin J. Newhouse, and New England Legal
Foundation, on brief for amicus curiae New England Legal Foundation
in support of appellee.
     Andrew J. Pincus, Archis A. Parasharami, Daniel E. Jones,
Karianne M. Jones, Mayer Brown LLP, Kate Comerford Todd. Warren
Postman, and U.S. Chamber Litigation Center, on brief for amicus
curiae the Chamber of Commerce of the United States of America in
support of appellee.



                          June 25, 2018




                               -2-
            TORRUELLA,    Circuit     Judge.        This   case    concerns   the

enforceability of an arbitration clause contained in an online

contract.     Plaintiffs-Appellants            Rachel   Cullinane,   Jacqueline

Núñez,   Elizabeth     Schaul,     and     Ross    McDonagh,      (collectively,

"Plaintiffs"), filed this putative class action in Massachusetts

Superior Court on behalf of themselves and other users of a ride-

sharing service in the Boston area against Defendant-Appellee Uber

Technologies,   Inc.     ("Uber").        In    their   complaint,    Plaintiffs

alleged that Uber violated a Massachusetts consumer-protection

statute by knowingly imposing certain fictitious or inflated fees.

Uber removed the case to the United States District Court for the

District of Massachusetts, and filed a motion to compel arbitration

and stay or dismiss the case.            The district court granted Uber's

motion to compel arbitration and dismissed the complaint.                For the

reasons explained below, we reverse and remand.

                              I.     Background

            Because Uber's motion to compel arbitration was made in

connection with a motion to dismiss or stay, we draw the relevant

facts from the operative complaint and the documents submitted to

the district court in support of the motion to compel arbitration.

Gove v. Career Sys. Dev. Corp., 689 F.3d 1, 2 (1st Cir. 2012).




                                      -3-
A. Factual Background

            Uber provides a ride-sharing service that transports

customers throughout some cities, including Boston, for a fee.

Uber licenses the Uber mobile application (the "Uber App") to the

public so that users may request transportation services from

independent third party providers in the users' local area.                     To

be able to request and pay for third party transportation services,

Uber App users must first register with Uber by creating an

account.      At   the    time    Plaintiffs        created    their     accounts,

prospective users could either register through the Uber App or

register directly through Uber's website.

            All four named Plaintiffs downloaded the Uber App on

iPhones and used the Uber App to create Uber accounts between

December 31, 2012 and January 10, 2014.                 On September 13, 2013,

Plaintiff Jacqueline Núñez ("Núñez") used the Uber App to order

transportation     to    Boston   Logan       International    Airport     ("Logan

Airport")   and    was   charged,       in   addition    to   the   cost   of   the

transportation,     $8.75   for     a    Massport    Surcharge      &   Toll 1 (the

"Massport Surcharge").       Plaintiff Rachel Cullinane ("Cullinane")

used the Uber App to request transportation from Logan Airport on



1  According to the Plaintiffs, at the time Uber explained in its
Boston website that the Massport Surcharge "cover[ed] Massport
fees and other costs related to airport trips."


                                        -4-
June 29, 2014, and was charged $5.25 for the East Boston toll2 and

the same $8.75 Massport Surcharge.             Plaintiff Elizabeth Schaul

("Schaul") used the Uber App to obtain transportation both to and

from Logan Airport on multiple occasions.          Each time, Uber charged

her the $8.75 Massport Surcharge.           The last named Plaintiff, Ross

McDonagh ("McDonagh") claims he used the Uber App for several trips

-- not all of them to or from Logan Airport -- and was charged

$5.25 for the East Boston toll and the $8.75 surcharge, even when

he did not travel to or from Logan Airport.          The Plaintiffs object

to the Massport Surcharge and the East Boston tool because they

maintain that Uber charged these fees unnecessarily (i.e. there

was no requirement from the Commonwealth of Massachusetts that

these fees be charged to Uber passengers).              Now, the Plaintiffs

seek    to    represent   a   class    of     Massachusetts-resident   Uber

passengers who have been charged the Massport Surcharge and East

Boston toll, and have not received a refund for these charges.

B. Uber App Registration Process

              All prospective Uber passengers must go through Uber's

registration process.         When Plaintiffs used the Uber App to

register, the process included three different screens that asked

for    user   information.     The    first   screen,   titled   "Create   an


2  Also according to the Plaintiffs, Uber charged an East Boston
toll to passengers traveling through East Boston.


                                      -5-
Account," asked users to enter an e-mail address, a mobile phone

number, and a password for the account.          Immediately above the

phone's keyboard -- which occupied half of the phone screen --

written in dark gray against a black background, was the text: "We

use your email and mobile number to send you ride confirmations

and receipts."

            The second screen, entitled "Create a Profile," prompted

the user to enter their first and last name, and to upload a

picture.    This screen also included dark gray text on a black

background which read: "Your name and photo helps [sic] your driver

identify you at pickup."

            The third screen varied slightly during the thirteen-

month period during which the Plaintiffs registered.            The first

two plaintiffs to register, Núñez and Schaul, saw a third screen

titled   "Link   Card."    The   last   two   plaintiffs   to   register,

Cullinane and McDonagh, saw a third screen titled "Link Payment."

Irrespective of its title, the third and final screen prompted the

user to enter the appropriate payment information for Uber's

services.    Because the design and content of both versions of the

third screen are particularly relevant to this case, we discuss

them in greater detail.




                                  -6-
     1. "Link Card"

          When confronted with the third screen, Núñez and Schaul

were presented with the "Link Card" screen.       This is what it looked

like:3




          As   depicted   in   the   screenshot    above,   the   screen

contained a thick gray bar at the top of the screen with the title

"Link Card."   To the left of the title was a "CANCEL" button and

to the right was an inoperative and barely visible "DONE" button.


3  The parties do not dispute that the screenshots attached to
Uber's motion to compel arbitration accurately depict the content
of the Uber App screens presented to the Plaintiffs.           The
screenshots, however, are larger than the actual size of the
average smartphone's display. Because the Plaintiffs contend that
the iPhones they used to register with Uber had 3.5-inch displays,
we reproduce the screenshots found in the record as they would
appear in a smartphone's display that is approximately 3.5 inches,
measured diagonally. Uber does not concede that the Plaintiffs'
iPhone displays were this size.


                                 -7-
Below the thick gray title bar was a blank text field where users

could enter their credit card information.      The blank text field

was white, contrasting with the black background, horizontally

traversing the screen, and included some light gray numbers to

exemplify the type of information required.      In addition, at the

beginning of the blank text field, and to the left of the light

gray numbers, there was an icon representing a credit card.      The

"Link Card" screen automatically included a number pad, covering

half of the screen, for users to type their credit card information

into the blank text field.

             The screen also included text, just below the blank text

field, that instructed users to "scan your card" and "enter promo

code."      This text was written in light gray bolded font.     The

"scan your card" text had a bright blue camera icon to its left,

and the "enter promo code" had a bright blue bullet-shaped icon

enclosed in a circle.      The record is unclear as to whether the

"scan your card" and "enter promo code" texts were clickable

buttons.4

             Finally, the "Link Card" screen also included dark gray

text which read: "By creating an Uber account, you agree to the."


4  A clickable button is "[a]n icon on screen that is 'pressed' by
clicking it with the mouse or, if a touchscreen, tapping it with a
finger." PC Mag., https://www.pcmag.com/encyclopedia/term/39092/
button (last visited June 15, 2018).


                                  -8-
Below this text was the phrase "Terms of Service & Privacy Policy"

in bold white text enclosed in a gray rectangle.                      According to

Uber,      this    rectangular     box    indicated   that    this   phrase    was   a

"clickable button."

          2. "Link Payment"

               Plaintiffs Cullinane and McDonagh confronted a third

screen that looked like this:




               The "Link Payment" screen was very similar to the "Link

Card" screen, except that it provided for an additional payment

option that altered the screen's initial presentation.                        Instead

of    a    blank    text   field    for    credit   card     information   and    the

aforementioned number pad, the "Link Payment" screen displayed the

blank text field and a large blue button with the PayPal logo.5


5    PayPal is "an internet service to pay for transactions online."

                                           -9-
The blue PayPal button was located immediately below a centralized

dark gray text reading "OR," indicating the existence of two

payment options.    Below the PayPal button, at the bottom of the

screen, the texts "[b]y creating an Uber account you agree to the"

and "Terms of Service & Privacy Policy" were presented in the same

manner as previously described.

            If the user selected the blank text field to input his

or her credit card information, the user would then "engage[] the

keyboard" and the "Link Payment" screen would resemble the "Link

Card" screen.

            Notwithstanding the differences in the third screen, the

design and general mechanics of the Uber App interface remained

fairly uniform.    For example, all screens included a gray bar at

the top.    Within this bar the user was presented with the screen

title written in capital letters in a dark colored font.      Below

the title, but within the gray bar, was an illustration of three

circles connected by a green line.     These circles indicated the

user's progress through Uber's registration process.

            In addition, on all screens, the gray bar incorporated

two buttons: one to the left and one to the right of the screen's

title.     The left button was a "CANCEL" button, written in all




United States v. Frechette, 583 F.3d 374, 377 n.1 (6th Cir. 2009).


                                -10-
capital   letters.    This   button     was   enabled   throughout   the

registration process, even before the user interacted with the

screen.   On the first two screens the right button was a "NEXT"

button, also written in all capital letters.        The "NEXT" button

would remain barely visible and inoperative until after the user

had entered the required information for each screen.          In both

versions of the third screen, the "NEXT" button was replaced by a

"DONE" button.   This "DONE" button also remained inoperative and

barely visible until the user had entered the requested payment

information.

C. Uber's Terms and Conditions

          Uber's Terms and Conditions (the "Agreement")6 consisted

of an approximately ten-page document7 that was available to Uber

App users during the registration process via hyperlink.         If the

user "clicked" on the "Terms of Service & Privacy Policy" button8


6  During the time relevant to this case there were two versions
of the Agreement. One version was in effect between September 21,
2012 and May 16, 2013 and the other was in effect from May 17,
2013, onward. The only difference between these two documents was
the size of the headings for each section.
7  Plaintiffs allege that "[m]ost Uber users would have accessed
this document on a mobile phone" converting the document to over
thirty-five pages of text on a 4.7-inch iPhone screen. However,
the parties dispute the actual size of Plaintiffs' iPhone displays.
8  In this sense, Uber's "Terms of Service & Privacy Policy" button
was a hyperlink. "[When accessed on a computer a] hyperlink is a
'string of text or a computer graphic that a user can 'click' with
the mouse pointer' to open a new browser page."       iLOR, LLC v.

                                 -11-
in either version of the third screen, he or she would be taken to

another screen that contained two additional clickable buttons

entitled "Terms & Conditions" and "Privacy Policy."           The Agreement

was displayed on the user's screen once the "Terms & Conditions"

button   was   clicked.   However,   the   Uber   App   did    not   require

prospective users to "click" any of these buttons or access the

Agreement before they could complete the registration process.

           The Agreement contained a "Dispute Resolution" section

that provided that the user and Uber:

              [A]gree that any dispute, claim or controversy
         arising out of or relating to this Agreement or the
         breach, termination, enforcement, interpretation or
         validity thereof or the use of the Service or
         Application   (collectively,   "Disputes")   will   be
         settled by binding arbitration . . . . You acknowledge
         and agree that you and [Uber] are each waiving the
         right to a trial by jury or to participate as a
         plaintiff or class User in any purported class action
         or representative proceeding.

           (Emphasis in original).         Furthermore, the Agreement

stipulated that "[t]he arbitration [would] be administered by the

American Arbitration Association ('AAA') in accordance with the

Commercial Arbitration Rules and the Supplementary Procedures for

Consumer Related Disputes (the 'AAA Rules')" and that the Federal




Google, Inc., 631 F.3d 1372, 1374 (Fed. Cir. 2011) (citation
omitted). And hyperlinks found on phone applications (like the
Uber App) can generally be accessed with the mere touch of the
finger. See PC Mag., supra n.4.


                                -12-
Arbitration   Act   ("FAA")   would   govern   the   interpretation   and

enforcement of the Agreement's arbitration.

D. Procedural Background

           In November 2014, plaintiffs filed this putative class

action against Uber in Massachusetts Superior Court. The complaint

was originally filed by plaintiffs Cullinane and Núñez and alleged

five causes of action.    By the end of December 2014, Uber filed a

Notice of Removal to the United States District Court for the

District of Massachusetts pursuant to the Class Action Fairness

Act (CAFA), 28 U.S.C. § 1332(d).      Plaintiffs first moved to remand

to state court,9 but then filed an amended complaint adding Schaul

and McDonagh as plaintiffs and including a new cause of action for

unfair and deceptive practice pursuant to Massachusetts General

Laws chapter 93A.   On May 4, 2015, Uber moved to compel arbitration

and stay proceedings or, in the alternative, to dismiss the case,

relying on the arbitration clause of the Agreement.          Plaintiffs

then filed a second amended complaint on August 4, 2015, dropping

all but two causes of action, the chapter 93A violation and a claim

for common law unjust enrichment.




9   This motion was denied on June 22, 2015.


                                 -13-
           After   a   hearing,      the   district   court   granted    Uber's

motion to compel arbitration and dismissed the case.             This timely

appeal followed.

                        II.    Standard of Review

           We review "de novo an order compelling arbitration where

the appeal involves solely legal issues as to the enforceability

of an arbitration clause."        Pelletier v. Yellow Transp., Inc., 549
F.3d 578, 580 (1st Cir. 2008).         We, of course, "focus only on the

threshold issue of arbitrability [and] do not rule on the merits

of the underlying claims."           Unite Here Local 217 v. Sage Hosp.

Res., 642 F.3d 255, 259 (1st Cir. 2011).               Because the facts at

issue in this case are undisputed, the question of whether the

parties   contractually    bound      themselves      to   arbitration   is   a

question of law for the court also subject to de novo review.              See

TLT Constr. Corp. v. RI, Inc., 484 F.3d 130, 135 (1st Cir. 2007)

(citation omitted) (quoting Lambert v. Kysar, 983 F.2d 1110, 1114

n.4 (1st Cir. 1993)).     Had that not been the case, we would have

had to review factual determinations for clear error.             Id.

                              III.    Discussion

           Under the FAA, "[a] written provision in . . . a contract

. . . to settle by arbitration a controversy thereafter arising

out of such contract . . . shall be valid, irrevocable, and

enforceable."   9 U.S.C. § 2 (2012).          The Supreme Court has stated


                                      -14-
that   the    FAA    reflects   "a     federal       liberal   policy    favoring

arbitration agreements."         AT&T Mobility LLC v. Concepción, 563
U.S. 333, 346 (2011) (quoting Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983)).              It was Congress's intention

to "place arbitration agreements 'upon the same footing as other

contracts.'"        Scherk v. Alberto-Culver Co., 417 U.S. 506, 511

(1974) (quoting H.R. Rep. No. 68-96, at 2 (1924)).                Nevertheless,

the "FAA does not require parties to arbitrate when they have not

agreed to do so."       Volt Info. Scis., Inc. v. Bd. of Trs. of Leland

Stanford Jr. Univ., 489 U.S. 468, 478 (1989).                    Therefore, in

deciding a motion to compel arbitration, a court must first

determine "whether '. . . there exists a written agreement to

arbitrate.'"        Combined Energies v. CCI, Inc., 514 F.3d 168, 171

(1st Cir. 2008) (quoting Bangor Hydro-Elec. Co. v. New Eng. Tel.

& Tel. Co., 62 F. Supp. 2d 152, 155 (D. Me. 1999)).                    The burden

of   making   that    showing   lies   on     the    party   seeking    to   compel

arbitration.    See Dialysis Access Ctr., LLC v. RMS Lifeline, Inc.,

638 F.3d 367, 375 (1st Cir. 2011) ("A party seeking to compel

arbitration under the FAA must demonstrate 'that a valid agreement

to arbitrate exists, that the movant is entitled to invoke the

arbitration clause, that the other party is bound by that clause,

and that the claim asserted comes within the clause's scope.'"




                                       -15-
(quoting InterGen N.V. v. Grina, 344 F.3d 134, 142 (1st Cir.

2003))).

             It is well settled that "arbitration is a matter of

contract."     Rent-a-Center, West, Inc. v. Jackson, 561 U.S. 63, 67

(2010).    "When deciding whether the parties agreed to arbitrate a

certain matter (including arbitrability), courts generally . . .

should    apply   ordinary   state-law   principles   that   govern   the

formation of contracts."      First Options of Chi., Inc. v. Kaplan,

514 U.S. 938, 944 (1995). The district court applied Massachusetts

law and the parties do not challenge that decision.          Cullinane v.

Uber Techs., Inc., 2016 WL 3751652, at *5.      In any event, we agree

with the district court that Massachusetts contract law applies.

             The Massachusetts Supreme Judicial Court ("SJC") has not

addressed the issue of contract formation for online agreements.10


10 Judge Weinstein of the District Court for the Eastern District
of New York has described the four general types of online
contracts.    These are: (1) Browsewrap; (2) Clickwrap; (3)
Scrollwrap; and (4) Sign-in-wrap agreements. Berkson v. Gogo LLC,
97 F. Supp. 3d 359, 394-402 (E.D.N.Y. 2015). Briefly summarized:

     Browsewrap exists where the online host dictates that
     assent is given merely by using the site. Clickwrap
     refers to the assent process by which a user must click
     "I agree," but not necessarily view the contract to which
     she is assenting. Scrollwrap requires users to
     physically scroll through an internet agreement and
     click on a separate "I agree" button in order to assent
     to the terms and conditions of the host website. Sign-
     in-wrap couples assent to the terms of a website with
     signing up for use of the site's services . . . .


                                  -16-
However, in Ajemian v. Yahoo!, Inc., 987 N.E.2d 604, 611-15 (Mass.

App. Ct. 2013), the Massachusetts Appeals Court ("Appeals Court")

addressed the enforceability of forum selection and limitation

clauses within an online contract and that court's decision is

"trustworthy data for ascertaining state law."           Losacco v. F.D.

Rich Constr. Co., 992 F.2d 382, 384 (1st Cir.), cert. denied, 510
U.S. 923 (1993); see also Candelario Del Moral v. UBS Fin. Servs.

Inc. of P.R., 699 F.3d 93, 103 n.7 (1st Cir. 2012) (citing Fid.

Union Trust Co. v. Field, 311 U.S. 169, 177-78 (1940)).            While the

clauses at issue in Ajemian did not include an arbitration clause,

"the essential question presented was the same: what level of

notice and assent is required in order for a court to enforce an

online adhesion contract?"        Cullinane, 2016 WL 3751652, at *6.

Consequently, we apply the principles stated in Ajemian.

           In Ajemian, the Appeals Court determined that there was

"no   reason   to   apply   different   legal   principles   [of   contract

enforcement] simply because a forum selection clause . . . is

contained in an online contract." 987 N.E.2d at 612.   Therefore,




Id. at 394–95 (emphasis omitted). Yet, our analysis regarding the
existence of an arbitration agreement is not affected by how we
categorize the online contract at issue here. "While new commerce
on the Internet has exposed courts to many new situations, it has
not   fundamentally   changed   the   principles  of   contract."
Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 403 (2d Cir.
2004).


                                   -17-
"such clauses will be enforced provided they have been reasonably

communicated and accepted." Id. at 611. The Appeals Court explained

that "[r]easonably conspicuous notice of the existence of contract

terms and unambiguous manifestation of assent to those terms by

consumers    are    essential    if   electronic     bargaining     is   to   have

integrity and credibility." Id. at 612. (emphasis added) (internal

quotations marks omitted) (quoting Specht v. Netscape Commc'ns

Corp., 306 F.3d 17, 35 (2d Cir. 2002)).               With this in mind, the

Appeals Court set forth a two-step inquiry for the enforceability

of forum selection clauses in online agreements.                     The first

inquiry     is     whether   the      contract      terms   were    "reasonably

communicated to the plaintiffs."               Id. at 612.      The second is

whether the record shows that those terms were "accepted and, if

so, the manner of acceptance."               Id. at 613.    The court further

clarified that the burden to show that the terms were reasonably

communicated and accepted lies on the party seeking to enforce the

forum selection clause.         See id. at 611.

             With the legal framework determined, we proceed to our

analysis     keeping    in   mind     that    our   sole    focus   is   on    the

enforceability of Uber's mandatory arbitration clause found in the

Agreement.




                                       -18-
A. Reasonable Notice
          Uber makes no claim that any of the Plaintiffs actually

saw the arbitration clause or even clicked on the "Terms of Service

& Privacy Policy" button.     Rather, it relies solely on a claim

that its online presentation was sufficiently conspicuous as to

bind the Plaintiffs whether or not they chose to click through the

relevant terms.   Therefore, we must determine whether the terms

of the Agreement were "reasonably communicated" to the Plaintiffs.

We note that "in the context of web-based contracts . . . clarity

and conspicuousness are a function of the design and content of

the relevant interface."    Meyer v. Uber Techs., Inc., 868 F.3d 66,

75 (2d Cir. 2017).

          Under Massachusetts law, "conspicuous" means that a

terms is "so written, displayed or presented that a reasonable

person against which it is to operate ought to have noticed it."

Mass. Gen. Laws ch. 106, § 1-201(b)(10); see also Mass. Gen. Laws

ch. 156 D, § 1.40 (defining the term "conspicuous" as "written so

that a reasonable person against whom the writing is to operate

should have noticed it").     Whether or not a term is conspicuous

is for the court to decide.        Mass. Gen. Laws ch. 106, § 1-

201(b)(10).   Several      nonexhaustive   examples    of   general

characteristics that make a term conspicuous include using larger

and contrasting font, the use of headings in capitals, or somehow



                                -19-
setting off the term from the surrounding text by the use of

symbols or other marks.         Id.

           In addition, when the terms of the agreement are only

available by following a link, the court must examine "the language

that was used to notify users that the terms of their arrangement

with [the service provider] could be found by following the link,

how prominently displayed the link was, and any other information

that   would   bear    on    the   reasonableness     of   communicating       [the

terms]."   Ajemian, 987 N.E.2d at 612.

           After reviewing the Uber App registration process, we

find that the Plaintiffs were not reasonably notified of the terms

of the Agreement.          We note at the outset that Uber chose not to

use a common method of conspicuously informing users of the

existence and location of terms and conditions: requiring users to

click a box stating that they agree to a set of terms, often

provided by hyperlink, before continuing to the next screen.

Instead, Uber chose to rely on simply displaying a notice of deemed

acquiescence and a link to the terms.                  In order to determine

whether that approach reasonably notified users of the Agreement,

we begin our analysis with how this link was displayed.

           Uber contends that the gray rectangular box with the

language   "Terms     of    Service   &     Privacy   Policy"   was   reasonably

conspicuous,    both       visually   and    contextually,      because   it    was


                                      -20-
displayed in a larger font, in bold, contrasting in color, and

highlighted by the box around it.         Furthermore, Uber argues that

the screen contained a total of twenty-six words, making it

difficult for a user to miss it.

          While the language and the number of words found on the

"Link Card" and "Link Payment" screens could be seen to favor

Uber's position, the reading of Uber's "Terms of Service & Privacy

Policy" hyperlink must be contextualized.        That is, it may not be

read in a vacuum.     Other similarly displayed terms presented

simultaneously to the user in both versions of the third screen

diminished the conspicuousness of the "Terms of Service & Privacy

Policy" hyperlink.   We explain.

          First,   Uber's   "Terms   of    Service   &   Privacy   Policy"

hyperlink did not have the common appearance of a hyperlink.        While

not all hyperlinks need to have the same characteristics, they are

"commonly blue and underlined."        CR Assocs. L.P. v. Sparefoot,

Inc., No. 17-10551-LTS, 2018 WL 988056, at *4 n.4 (D. Mass.

Feb. 20, 2018); see also e.g., Meyer, 868 F.3d at 78 ("[T]he

hyperlinks are in blue and underlined."); Adelson v. Harris, 774
F.3d 803, 808 (2d Cir. 2014) ("[T]he hyperlinks were not hidden

but visible in the customary manner, that is, by being embedded in

blue, underlined text."); Fteja v. Facebook, Inc., 841 F. Supp. 2d
829, 835 (S.D.N.Y. 2012) ("The phrase 'Terms of Service' is


                                -21-
underlined, an indication that the phrase is a hyperlink, a phrase

that is 'usually highlighted or underlined' and 'sends users who

click on it directly to a new location—usually an internet address

or a program of some sort.'").      Here, the "Terms of Service &

Privacy Policy" hyperlink was presented in a gray rectangular box

in white bold text.    Though not dispositive, the characteristics

of the hyperlink raise concerns as to whether a reasonable user

would have been aware that the gray rectangular box was actually

a hyperlink.

           Next, the overall content of the "Link Card" and "Link

Payment" screens show that the "Terms of Service & Privacy Policy"

hyperlink was not a conspicuous term as defined by Massachusetts

law.   Again, this hyperlink was displayed in white bold font within

a gray rectangular box.      While these features may have been

sufficient to accentuate a hyperlink found within a registration

process interface with a plain design and limited content, that

was not the case here.

           Along with the "Terms of Service & Privacy Policy"

hyperlink, the "Link Card" and "Link Payment" screens contained

other terms displayed with similar features.      For example, the

terms "scan your card" and "enter promo code" were also written in

bold and with a similarly sized font as the hyperlink.         Both

versions of the third screen also included the words "CANCEL" and


                                -22-
"DONE," -- the latter being barely visible until the user had

entered the required payment information -- in all capital letters

and dark colored font.     Meanwhile, the top of the screens featured

the terms "Link Card" or "Link Payment" in large capital letters

and dark colored font.      These had the largest-sized font in both

versions of the third screen.

            Uber's "Terms of Service & Privacy Policy" hyperlink was

even less conspicuous on the "Link Payment" screen.        The inclusion

of the additional payment option and the placement of a large blue

PayPal button in the middle of the screen were more attention-

grabbing and displaced the hyperlink to the bottom of the screen.

            It is thus the design and content of the "Link Card" and

"Link Payment" screens of the Uber App interface that lead us to

conclude that Uber's "Terms of Service & Privacy Policy" hyperlink

was not conspicuous.      Even though the hyperlink did possess some

of the characteristics that make a term conspicuous, the presence

of other terms on the same screen with a similar or larger size,

typeface,   and   with   more   noticeable   attributes   diminished   the

hyperlink's capability to grab the user's attention. If everything

on the screen is written with conspicuous features, then nothing

is conspicuous.    See Stevenson v. TRW Inc., 987 F.2d 288, 296 (5th

Cir. 1993) (interpreting the Uniform Commercial Code's definition

of the term "conspicuous" in the context of a disclaimer and


                                   -23-
stating that a "disclaimer is not conspicuous . . . when it is the

same size and typeface as the terms around it"); Boeing Airplane

Co. v. O'Malley, 329 F.2d 585, 593 (8th Cir. 1964) (interpreting

a state statute that contained a similar definition for the term

"conspicuous" as the Massachusetts Uniform Commercial Code and

finding that if a term "is merely in the same color and size of

other type used for the other provisions," it fails to be a

conspicuous term).

          Furthermore, when we consider the characteristics of the

text used to notify potential users that the creation of an Uber

account would bind them to the linked terms, we note that this

phrase was even less conspicuous than the "Terms of Service &

Privacy Policy" hyperlink.      This notice was displayed in a dark

gray small-sized non-bolded font against a black background.            The

notice simply did not have any distinguishable feature that would

set it apart from all the other terms surrounding it.

          Because both the "Link Card" and "Link Payment" screens

were filled with other very noticeable terms that diminished the

conspicuousness   of   the   "Terms   of   Service   &   Privacy    Policy"

hyperlink and the notice, we find that the terms of the Agreement

were not reasonably communicated to the Plaintiffs.                As such,

Uber's motion to compel arbitration fails.




                                 -24-
                          IV.   Conclusion

          Because the Plaintiffs were not reasonably notified of

the terms of the Agreement, they did not provide their unambiguous

assent to those terms.   We therefore find that Uber has failed to

carry its burden on its motion to compel arbitration.   For these

reasons we reverse the district court's grant of Uber's motion to

compel arbitration, and remand the case for further proceedings

consistent with this opinion.

          Reversed and Remanded.




                                -25-